DETAILED ACTION

1. 	This Office Action is in response to the Amendment filed on 1/20/2022. Claim 2 was cancelled and claim 21 was added. Claims 1, 3-21 are now pending in the application. 
2.	The previous objection of claim 1, the double patenting rejections and the previous 35 USC 112 rejections of claims 1-20 are withdrawn in light of Applicant’s amendment and remarks.  

Claim Objections
3.	Claims 9 and 10 are objected to because of the following informalities: the claims are duplicates. Appropriate correction is required. 

Claim Analysis
4.	Summary of Claim 1:
A fragrance composition for household product, said composition comprising: 

a) an olfactory acceptable amount of at least one compound in the form of any one of its enantiomers or a mixture thereof, which is selected from the group consisting of:



    PNG
    media_image1.png
    103
    105
    media_image1.png
    Greyscale

2-(bicyclo[2.2.1]hept-5-en-2-yl)propan-2-ol (NBXOH);


    PNG
    media_image2.png
    111
    107
    media_image2.png
    Greyscale

2-(bicyclo[2.2.1]hept-5-en-2-yl)butan-2-ol;

 
    PNG
    media_image3.png
    124
    132
    media_image3.png
    Greyscale

5-cyclopentylbicyclo[2.2.1]hept-2-ene (NBCyPen);


    PNG
    media_image4.png
    125
    133
    media_image4.png
    Greyscale

5-cyclohexylbicyclo[2.2.1]hept-2-ene (NBCyHex); and

19P20-005US 
    PNG
    media_image5.png
    139
    124
    media_image5.png
    Greyscale

5-cycloheptylbicyclo[2.2.1]hept-2-ene (NBCyHep);

b) at least one of a fragrance carrier and a fragrance base selected from the group consisting of alpha-isomethyl ionone, cyclohexane-1-methanol,alpha,3,3-trimethyl formate (aphermate), (E)-2-ethyl-4-(2,2,3-trimethyl-1-cyclopent-3-enyl)but-2-en-1-ol (bacdanol), 6,7-dihydro-1,1,2,3,3-pentamethyl-4(5H)-indanone (cashmeran), cedarwood oil, galaxolide, hexyl cinnamic aldehyde, citronellol, 3, 4, 5, 6, 6-pentamethylheptan-2-ol (kohinool), linalool, linalyl acetate, styrallyl acetate, butylphenyl methylpropional (lilial), 2,4-dimethyl-3-cyclohexen-1-carbaldehyde (triplal), orange terpenes, musk ketone, ethylene brassylate, ethyl vanillin, coumarin, helional, methyl dihydrojasmonate (hedione), oxacyclohexadecan-2-one (exaltolide), patchouli oil, (3aR,5aS,9aS,9bR)-3a,6,6,9a-Tetramethyldodecahydronaphtho[2,1-b]furan (ambroxan), beta-ionone, geraniol, cyclamen aldehyde, phenyl ethyl alcohol, benzyl acetate, benzaldehyde, allyl cyclohexyl propionate, cis-3-hexenol, cis-3-hexenyl acetate, hexyl acetate and ethyl alcohol; and

c) optionally at least one fragrance adjuvant.

 
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1, 3, 5-11, 13, 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman, et al. (DE 27 49 794; English Machine Translation provided with IDS dated 10/13/2021) in view of Closson et al. (US PG Pub 2010/0092418 A1) as listed on the IDS dated 10/13/2021.
The disclosure of Hoffman et al. in view of Closson et al. is adequately set forth on pages 8 –9 of the Office Action dated 11/23/2021 and is incorporated herein by reference.
	Regarding claims 1, 3, 5-8, 15, 17 and 19-20, Hoffman et al. teach a fragrance composition for improving the smell of products such as cosmetics thereby reading on the household product as required by the instant claim, wherein the fragrance composition comprises 



    PNG
    media_image6.png
    99
    262
    media_image6.png
    Greyscale

wherein R2, R3 and R4 are hydrogen, R1 is methyl or ethyl (claim 1), which corresponds to 2-(bicyclo[2.2.1]hept-5-en-2-yl)propan-2-ol (NBXOH) and 2-(bicyclo[2.2.1]hept-5-en-2-yl)butan-2-ol when R1 and R2 are methyl or ethyl, and wherein the compound is present in an olfactory effective amount (Abstract).  
The difference between the present claim and the disclosure of Hoffman et al. is the presence of a double bond inside the ring.
Although the reference fails to incorporate a double bond in the ring, the similarity between the chemical structures having a double bond and a single bond in the ring required in the 2-(bicyclo[2.2.1]hept-5-en-2-yl)propan-2-ol (NBXOH) and 2-(bicyclo[2.2.1]hept-5-en-2-yl)butan-2-ol compounds are sufficiently close enough that it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the claimed compound with a double bond in the ring required in the 2-(bicyclo[2.2.1]hept-5-en-2-yl)propan-2-ol (NBXOH) and 2-(bicyclo[2.2.1]hept-5-en-2-yl)butan-2-ol compounds. Furthermore, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities (MPEP §2144.09). The case law has also states that “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). 
Hoffman et al. are further silent on the composition comprising b) a fragrance carrier or base. Regarding claims 5-8, Hoffman et al. are silent on the amount of the compounds.



    PNG
    media_image7.png
    94
    229
    media_image7.png
    Greyscale

wherein the compounds are present in an olfactory amount and are in a composition further comprising a fragrance carrier such as cashmeran, alpha ionone, lyral and others (Example IV, [0028]). Closson et al. teach the compound is present in the composition in amounts of from 0.005 to about 10 weight percent [0020] wherein the “0.005” amount reads on the “less than one parts by weight” and the “less than three parts by weight” required by the instant claim, and the “to about 10 weight percent” of Closson et al. reads on the “at least in the amount of about one parts by weight” and the “at least in the amount of about two parts by weight” as required by the instant claims.  Closson et al. offer the motivation of using the bicycle-ester compounds with other fragrances in the disclosed amounts due to their ability to allow perfumers to create new fragrances [0002]. In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the compound of Hoffman et al. in combination with a fragrance carrier or base as disclosed by Closson et al., thereby arriving at the claimed invention. 
Regarding claims 9-11, 13 and 16, Closson et al. teach a perfuming composition and a perfuming household product such as soaps and detergent (Abstract) as required by the instant claims.

Allowable Subject Matter
7.	Claims 4, 12, 14, 18 and 21 are allowable.
The present claims 4, 12, 14, 18 and 21 are allowable over the closest reference Hoffman, et al. (DE 27 49 794; English Machine Translation provided with IDS dated 10/13/2021).




    PNG
    media_image6.png
    99
    262
    media_image6.png
    Greyscale

wherein R2, R3 and R4 are hydrogen, R1 is methyl or ethyl (claim 1) and wherein the compound is present in an olfactory effective amount (Abstract).  
	Hoffman et al. do not teach or fairly suggest the claimed fragrance composition, wherein the fragrance composition comprises, in particular, the compounds 5-cyclopentylbicyclo[2.2.1]hept-2-ene (NBCyPen), 5-cyclohexylbicyclo[2.2.1]hept-2-ene (NBCyHex), or 5-cycloheptylbicyclo[2.2.1]hept-2-ene (NBCyHep). 

Response to Arguments
8.	Applicant’s arguments, see p. 1-4, filed 1/20/2022, with respect to the 35 U.S.C. 103 rejections over Schleppnik (US Patent 4,128,509) in view of Closson et al. (US PG Pub 2010/0092418 A1) have been fully considered and are persuasive.  The 103 rejections over Schleppnik (US Patent 4,128,509) in view of Closson et al. (US PG Pub 2010/0092418 A1) have been withdrawn. 
Applicant's arguments filed 1/20/2022 with respect to the 35 U.S.C. 103 rejections over Hoffman, et al. (DE 27 49 794; English Machine Translation provided with IDS dated 10/13/2021) in view of Closson et al. (US PG Pub 2010/0092418 A1) have been fully considered but they are not persuasive. Applicant states that the amended claims are limited to specific compounds and that the claims as amended are patentably distinct from the teachings of Hoffman in view of Closson. In response, .  

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763